Case: 4:19-cv-02590-CDP Doc. #: 24 Filed: 03/16/20 Page: 1 of 8 PageID #: 2355




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION



ALICIA STREET, et al.,                                 )
                                                       )
       Plaintiffs,                                     )
                                                       )
v.                                                     )       No. 4:19-cv-2590 CDP
                                                       )
LT.COL. LAWRENCE O’TOOLE, et al.,                      )
                                                       )
       Defendants.                                     )

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS OF DEFENDANTS BAIN et
                     al. ("LINE OFFICERS")

       To describe plaintiffs' amended complaint [ECF 13] as a shotgun complaint rather

understates its character. In the cosmos of pleading it is more analogous to what the plaintiffs

claim the defendants in this case did, i.e., indiscriminately pepper spray wrongly arrested

protesters, except that where officers allegedly used pepper spray, the plaintiffs have used

indiscriminate allegations and insulting agitprop (e.g., amended complaint ¶¶264, 275). Thirty-

seven police officers were injured in the line of duty during September 2017 in the City of St.

Louis policing "peaceful protests," several still have not been able to return to duty. Is it asking

too much to expect that plaintiffs adhere to F.R.Civ.P. 8(a) and 11 in bringing their claims?

Apparently it is.

       Plaintiffs exhibit a peculiar inversion of principles of due process, apparently believing

that the burden of proof is on police officer defendants to disprove allegations of constitutional

violations in making arrests or using force. Plaintiffs also apparently believe that the City has an

obligation to furnish them with police reports that are satisfactory to them, and so it's the City's

fault that they can't figure out whom to sue. This after over two years of litigation in the many

                                                  1
Case: 4:19-cv-02590-CDP Doc. #: 24 Filed: 03/16/20 Page: 2 of 8 PageID #: 2356




suits that they are only too happy to mention in their amended complaint, including access to the

voluminous record and discovery in the parallel class action of Ahmad v. City of St. Louis, 4:17-

cv-2455. To be sure, the plaintiffs dropped a number of individual defendants after the City

represented that they were not on duty or could not otherwise have participated in the events of

September 17, 2017; but, unaccountably, plaintiffs then decided to add another 42 officers as

defendants, leaving the case even more muddled than before.

       Defendants are aware of the Court's distaste for strident rhetoric, but they believe that this

remonstrance is warranted by plaintiffs' irresponsible manner of instituting this action, heedless

of harm to defendant line officers' credit ratings, mortgage closings, and, potentially, peace

officer licensure. Plaintiffs' amended complaint exhibits the utmost contempt for hundreds of

police officers who had no physical contact with any plaintiff or putative class member and only

did their duty. This Court should reprove plaintiffs' tactics by dismissing the amended complaint

against all named line officers in the absence of plausible allegations of direct personal

involvement in a constitutional violation. In this case, dismissal should also include an award of

fees and costs.

       Plaintiffs named hundreds of police officers in paragraph 10 of the amended complaint.

Some are described as detectives, but none are alleged to have had supervisory authority and so

are referred to as "line officers." This memorandum will attempt to focus on the issues that are

most relevant to the defendant line officers' motion to dismiss and will try to avoid duplicating

arguments advanced in parallel motions to dismiss by the City, its executive officers, and police

supervisors.




                                                 2
Case: 4:19-cv-02590-CDP Doc. #: 24 Filed: 03/16/20 Page: 3 of 8 PageID #: 2357




                                            Allegations

       The truly material facts alleged by plaintiffs are not in dispute: plaintiffs were arrested in

the City of St. Louis on September 17, 2017, at the direction of defendants Lt.Col. Leyshock and

Lt. Sachs; in the course of the arrests, some officers deployed pepper spray at some class

plaintiffs; all arrestees were handcuffed; all arrestees were taken to the City Justice Center for

processing; all arrestees were released within 24 hours; no charges were ever filed against any

arrestee as a result of the mass arrest during the night of September 17. Amended complaint

¶¶72, 115-16; Ex. D, passim.

       The amended complaint, including its exhibits, also reveals that, in the time leading up to

the mass arrest on September 17, there was a protest march and demonstration near police

headquarters west of the main downtown area. ¶140-143. Afterward, a large crowd of protesters

broke off from the daytime peaceful demonstration and marched into the main downtown area

after dark. This group vandalized property and assaulted police officers. ¶44; Ex. D, pp. 147-48;

Ex. E, pp. 197-98. Although the group appeared to disintegrate, allowing police "civil

disobedience teams (CDT's)" to withdraw, it appeared that the group re-formed and began again

to display aggressive and assaultive behavior. Ex. E, pp. 10-11, 187-88. 192-93. As a result, the

incident commander, Lt.Col. Leyshock, and the CDT commander Lt. Sachs, considered it

necessary to effect a mass arrest of all persons who refused to disperse from the vicinity of

Tucker Blvd. and Washington Ave. ¶¶55; Ex. E, pp. 70-71, 198-99. The CDTs were recalled

and ordered to form lines to encircle the crowd preparatory to arrests. After repeated dispersal

orders produced no effect, the CDTs were ordered to move in and arrest everyone still milling

about the intersection of Tucker and Washington. Ex. D, pp. 60-61; Ex. E, pp. 71-72, At the

time, there was a large crowd at that intersection, many wearing masks and goggles as had



                                                  3
Case: 4:19-cv-02590-CDP Doc. #: 24 Filed: 03/16/20 Page: 4 of 8 PageID #: 2358




protesters on previous nights when violence and vandalism occurred. ¶¶87-88; Ex. D, pp. 157-

58.

       CDT officers are police officers who are specially trained and equipped to police civil

disorder situations. They wear standard protective equipment, including helmets and face

shields. For present purposes, it is reasonable to infer that all or almost all of the defendant line

officers were CDT officers. These officers had been subjected to assaultive behavior during

mass protests in the City beginning on September 15, 2017. They were deployed to control a

virtual riot at the Mayor's home on the night of September 15. They were again deployed to

assist St. Louis County and University City police when vandalism and assaults occurred after

dark on September 16. Over 30 officers were injured during the weekend of September 15-17.

                                              Argument

       1.      The conspiracy claims against defendant line officers must be dismissed on

the basis of qualified and, as far as the state conspiracy claim is concerned, on the basis of

the intracorporate liability doctrine and official immunity.

       Defendants O'Toole and Deeken and the supervisory officers named in paragraph 9 of the

amended complaint have raised the issue of the intracorporate conspiracy doctrine, and

defendant line officers will not further elaborate on their arguments, but they do not waive the

argument and join in the parallel motions to dismiss on that issue. However, co-defendants have

also asserted qualified immunity to plaintiffs' conspiracy claims. The argument for qualified

immunity is still stronger in the case of defendant line officers. Although plaintiffs allege in

conclusory terms a "plan" or "agreement" to intimidate, illegally arrest and physically mistreat

protesters by all defendants, it is plain from the factual allegations that the mass arrest was an ad

hoc decision, and that no reasonable line officer would know that obeying the orders of the



                                                  4
Case: 4:19-cv-02590-CDP Doc. #: 24 Filed: 03/16/20 Page: 5 of 8 PageID #: 2359




incident commander to encircle and arrest plaintiffs amounted to an actionable conspiracy. In

addition, reasonable officers could not have known that a decision by some fellow officers to

deploy pepper spray or otherwise mistreat an arrestee could involve all officers in an actionable

conspiracy.

       Defendant line officers were all employees of the City at the time of plaintiffs' arrests.

Their actions in encircling and arresting plaintiffs were determined not by them but by their

superiors. There is no specific allegation that any one of defendant line officers deployed pepper

spray, handcuffed, or struck any plaintiff. The theory is that any and all officers could be liable

for any constitutional violation in the course of the incident because of the conspiracy. To

countenance such a theory would make policing of mass civil disorders or any other crowd

control policing a virtual impossibility.

       There is no precedent in this Circuit for holding officers liable for a conspiracy by acting

on information or direction from other officers in a mass arrest situation. Certainly officers are

entitled reasonably to rely on information from other officers. Even if the information turns out

to be inaccurate, that does not mean that the officer acted unreasonably. Regardless, to concoct

an actionable "conspiracy" out of obedience to superior orders in the field is not supported by

any precedent and so defendant line officers cannot be held to have known that the violative

nature of their conduct was clearly established. Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).

Likewise, the line officers could not have known in September 2017 that they could be liable for

a conspiracy to use excessive force or deny medical care on the basis of actions of officers

employed by the same agency. The very fact that the law of intracorporate conspiracy is

unsettled compels the grant of qualified immunity to defendant line officers. Compare Ziglar v.

Abbasi, 137 S.Ct. 1843 (2017) with Ashcroft v. Iqbal, 556 U.S. 662 (2009).



                                                 5
Case: 4:19-cv-02590-CDP Doc. #: 24 Filed: 03/16/20 Page: 6 of 8 PageID #: 2360




       As to the state law conspiracy claim (count XIV), Missouri law unequivocally follows the

intracorporate conspiracy doctrine. E.g., John Deere Co. v. Short, 378 S.W.2d 496 (Mo. 1964);

Hedrick v. Jay Wolfe Imports I, LLC, 404 S.W.3d 454 (Mo.App.W.D. 2013). In addition,

officers making arrests and deploying force in connection with arrests are entitled under state law

to official immunity. State ex rel. Alsup v. Kanatzar, 588 S.W.3d 187 (Mo.banc 2019); Southers

v. City of Farmington, 263 S.W.3d 603 (Mo.banc 2008). The state law conspiracy claim against

defendant line officers must be dismissed.

       2.      In the alternative, all claims against defendant line officers, in the absence of

allegations of direct personal involvement in an arrest or use of force, must be dismissed on

the basis of qualified and official immunity, because their participation in the mass arrest

was not a violation of clearly established constitutional rights of plaintiffs.

       Police officers in making arrests and applying force are entitled to qualified immunity if

their actions, under the totality of the circumstances judged from the standpoint of the individual

officers, were reasonable or "reasonably unreasonable." Arrests are reasonable if the officers

have at least arguable probable cause. Similarly, the use of force is reasonable if the force used

was arguably reasonable under the circumstances. Quite simply, if the actions of the officers are

actions that a reasonable officer could have believed lawful, qualified immunity prevails. See

Anderson v. Creighton, 483 U.S. 635 (1987); Kelsay v. Ernst, 933 F.3d 975 (8th Cir. 2019)(en

banc); see also Rudley v. Little Rock P.D., 935 F.3d 651 (8th Cir. 2019).

       In the case at bar, reasonable officers engaging as a unit in a mass arrest could reasonably

believe that the arrests were lawful and that any use of force in that connection was reasonably

necessary to gain compliance by arrestees or to control a potentially chaotic situation. The most

pertinent precedents in this Circuit are White v. Jackson, 865 F.3d 1064 (8th Cir. 2017), and



                                                 6
Case: 4:19-cv-02590-CDP Doc. #: 24 Filed: 03/16/20 Page: 7 of 8 PageID #: 2361




Bernini v. City of St. Paul, 665 F.3d 997 (8th Cir. 2012). Both of those cases involved police

action in response to mass protests. While the precise circumstances may be dissimilar, both

cases recognize the inherent difficulties of policing mass protests and the truism that "What is

reasonable in the context of a potential large-scale urban riot may be different from what is

reasonable in the relative calm of a tavern with a dozen patrons." Bernini, 665 F.3d at 1003.

Those cases also recognize that a theory of failure to intervene requires pleading and proof of

facts, not conclusions, leading to a belief that an officer knew of a constitutional violation in

sufficient time to prevent it--under the circumstances then existing. Robinson v. Payton, 791

F.3d 824 (8th Cir. 2015).

       Plaintiffs' effort to paint defendant line officers as participants in an organized,

premeditated conspiracy to deny constitutional rights by false arrest and excessive force does not

pass muster under Ashcroft v. Iqbal. Liability of officers on any theory, including failure to

intervene, requires a more plausible pleading than proffered by plaintiffs. The allegations of the

amended complaint, if tolerated by this Court, will open the door to transforming qualified

immunity into a rule of pleading--something emphatically rejected by the Supreme Court.

Anderson v. Creighton, 483 U.S. at 639.

       3.      All state law claims against defendant line officers should be dismissed and

could be dismissed under 28 U.S.C. §1367(c).

       The deficiencies of plaintiffs' pleading of their state law claims is discussed in companion

motions to dismiss by other defendants herein. Defendant line officers will observe only that

plaintiffs have not and cannot allege any personal participation by all defendant line officers in

any of the state law torts claimed. In addition, defendant line officers are shielded by official

immunity and by the state law application of the intracorporate immunity doctrine.



                                                  7
Case: 4:19-cv-02590-CDP Doc. #: 24 Filed: 03/16/20 Page: 8 of 8 PageID #: 2362




       In any event, if the federal claims against defendant line officers are dismissed, this Court

may choose to dismiss the state law claims without prejudice, leaving plaintiffs to seek relief in

the state courts. 28 U.S.C. §1367(c). Defendants submit that refusing to exercise supplementary

jurisdiction over those claims would be well within the Court's discretion.

                                            Conclusion

       Defendant line officers submit that counts I-V and XV (§1983 claims) should be

dismissed with prejudice at plaintiffs' cost, including reasonable attorney's fees. Counts VII-XIV

(state law claims) should be dismissed either with prejudice, or without prejudice pursuant to 28

U.S.C. §1367(c).

                                      Respectfully submitted,

                                      JULIAN L. BUSH
                                      CITY COUNSELOR

                                      /s/Robert H. Dierker 23671(MO)
                                      Associate City Counselor
                                      dierkerr@stlouis-mo.gov
                                      Brandon Laird 65564(MO)
                                      Associate City Counselor
                                      Abby Duncan 67766(MO)
                                      Associate City Counselor
                                      Megan Bruyns 69987(MO)
                                      Assistant City Counselor
                                      Amy Raimondo 71291(MO)
                                      Assistant City Counselor
                                      1200 Market St.
                                      City Hall, Rm 314
                                      St. Louis, MO 63103
                                      314-622-3361
                                      Fax 314-622-4956




                                                 8
